Citation Nr: 0929692	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to June 
1950, and from April 1951 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Cleveland, Ohio.  This case was previously before 
the Board in December 2008.  This case has been advanced on 
the docket.

A note in the file indicates that the Veteran failed to 
appear for an October 2008 Board hearing.


FINDING OF FACT

Neither left ear nor right ear hearing loss was shown in 
service or within a year of discharge from service, and the 
competent medical evidence fails to establish a nexus or link 
between any current left ear or right ear hearing loss and 
the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


2.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in July 2005, September 2005, October 
2005, and January 2009, the Veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  In 
January 2009 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

As for the Veteran's service treatment records, additional 
copies received subsequent to the December 2008 Board remand, 
and not previously of record, have been associated with the 
claims file.  Private and VA medical records, as well as the 
Veteran's records from the Social Security Administration 
(SSA), are also associated with the claims file.  In April 
2009 the Veteran underwent a VA examination that addresses 
the medical matters presented by this appeal.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  It considered the pertinent evidence of record, to 
include references to the Veteran's service treatment 
records.  Further, a rationale was given that supported the 
opinion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of 
the nervous system) may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has hearing loss as a result of 
exposure to diesel engines and heavy equipment during 
service, and also as a result of exposure to weapons noise at 
the firing range, including while serving as a firing 
instructor.  The Veteran's DD Form 214 reflects that his 
military occupational specialty was a plumber.

The service entrance examination (September 1948) and service 
separation examination (June 1950) for the Veteran's first 
period of service reveal that whispered voice testing was 
reported as 15/15, bilaterally.  Upon clinical examination, 
the Veteran's ears were noted to be normal.  As for the 
Veteran's second period of service, a May 1951 and an October 
1951 examination report revealed that whispered voice testing 
was reported as 15/15, bilaterally, with clinical examination 
indicating that the Veteran's ears were normal.  The Board 
here observes that while audiometric testing is undoubtedly 
more precise than a whisper voice test, the whisper voice 
test is an alternative means of testing hearing.  See Smith 
v. Derwinski, 2 Vet. App. 137, 140 (1992).

Hearing loss (apparently by clinical evaluation) was first 
noted on a July 1982 VA examination.  An August 1982 private 
medical record reveals that the Veteran reported a gradual, 
decreased hearing acuity over the prior several years.

VA audiological testing in July 2000 revealed bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
A VA progress note dated in July 2000 diagnosed mild to 
severe bilateral sensorineural hearing loss.  

At an April 2009 VA audiological examination, the Veteran 
indicated that he first noticed hearing loss in 1951.  The 
diagnosis was bilateral sensorineural hearing loss.  The 
examiner commented as follows:

THE CONDITION/DISABILITY current 
bilateral hearing loss is NOT CAUSED BY 
OR A RESULT OF exposure to acoustic 
trauma in military service.  RATIONALE 
FOR OPINION GIVEN: ... At discharge, [the 
Veteran's] hearing was evaluated via the 
whispered voice test, which is not an 
adequate test of hearing, as it does not 
account for high frequency hearing 
losses.  It is possible that the 
[Veteran] suffered some unknown degree of 
high frequency hearing loss due to 
military noise exposure, which was not 
detected by the whispered voice test when 
evaluated on 10-8-51.  However, if the 
[Veteran] had his CURRENT hearing loss 
back when he was discharged, he would not 
have been able to pass the whispered 
voice test.  Therefore, it is my opinion 
that the [Veteran's] current hearing loss 
is not due to military noise exposure.

As noted, normal left and right ear hearing was demonstrated 
on examination for enlistment into both of the Veteran's 
periods of service, and the presumption of soundness on 
induction attaches as to left and right ear hearing loss.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

The Board concedes that the Veteran was exposed to acoustic 
trauma in service.  However, hearing loss was not noted in 
service or within the first year of discharge from service, 
and there is no objective evidence of left or right ear 
hearing loss until July 1982, many years subsequent to 
service.  Further, there is no competent medical opinion 
linking current left or right ear hearing loss disability to 
service.  In fact, the VA examiner who performed the April 
2009 audiological evaluation opined that left and right ear 
hearing loss disability was not likely related to the 
Veteran's military service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran is not competent to say that any loss of hearing 
acuity experienced in service was of a chronic nature to 
which current disability may be attributed.  As a layman, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the etiology of his hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board does not question that the Veteran was exposed to 
noise during service.  As noted above, the Veteran is 
competent to report being exposed to noise in service.  
Nevertheless, since the medical evidence of record indicates 
that the Veteran did not have hearing loss disability during 
service, or within a year of discharge from service, and 
since an uncontradicted medical opinion indicates that his 
current left and right ear hearing loss disability are not 
related to service (and a showing of continuity of 
symptomatology after service has not been demonstrated), the 
preponderance of the evidence is against service connection 
for right ear and left ear hearing loss disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a left ear hearing loss disability is 
denied.

Service connection for right ear hearing loss disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


